Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to applicant’s proposed amendment filed on 12/08/2020, claims 1-20 are pending in the application.


Proposed Amendment
3.	The proposed Amendment to the record appears below. Authorization for this to enter the amendments was given in a telephone interview with David M. Cohen (Reg. # 76,314) on 12/14/2021. 

4.	The proposed amendment is based on amendment filed by Applicant dated 12/08/2021 as follows:

In the Claims:
	Amended the claims as follows (Examiner notes: claims not listed below remain unchanged from the original claim filed on 08/27/2021): 
In Claim 1:
1. (Currently Amended) A method of generating an interactive graphical user interface and performed using one or more processors, the method comprising:
	determining a dependency graph based at least in part on resource dependency information associated with data items, wherein the resource dependency information includes information representing a dependency relationship indicating parent or child relationships among the data items; 
	automatically displaying the dependency graph in a first portion of a graphical user interface, wherein the dependency graph includes selectable nodes corresponding to the data items and lines connecting the selectable nodes, wherein each line represents a dependency relationship;
	receiving a selection of a selected node of the selectable nodes in the dependency graph; and 
	in response to receiving the selection, generating and automatically displaying a resource dependency toolbar associated with the selected node in a second portion of the graphical user interface, wherein the generating and automatically displaying comprises: 
	identifying, within the dependency graph, path data nodes having a direct or indirect relationship with the selected node, 
	wherein the resource dependency toolbar includes: 
		a root indicator representing a quantity of root nodes of the path data nodes, 	wherein the root nodes each have a parent relationship to the selected node and do not 	depend on any other node; 

		an intermediary indicator representing a quantity of intermediary nodes of the 	path data nodes, wherein the intermediary nodes include: 
			path data nodes between the root nodes and the selected node, not 			including the root nodes or selected node;
			path data nodes between the leaf nodes and the selected node, not 			including the leaf nodes or selected node; and 
			the selected node, as long as the selected node is not a root node or leaf 			node; and 
	a selection indicator indicating that the selected node is currently selected, wherein the selection indicator is displayed at a position relative to the root indicator, the intermediary indicator, and the leaf indicator, the relative display position of the selection indicator is based at least in part on whether the selected node is a root node, an intermediary node, or a leaf node; 
	wherein the dependency graph and the resource dependency toolbar are displayed simultaneously in the graphical user interface, and are updated automatically based on one or more user selections of selectable nodes of the dependency graph.



In Claim 18:
18. (Currently Amended) A system comprising: 
a computer readable storage medium having program instructions embodied therewith; and 
one or more processors configured to execute the program instructions to cause the system to:
determining a dependency graph based at least in part on resource dependency information associated with data items, wherein the resource dependency information includes information representing a dependency relationship indicating parent or child relationships among the data items; 
	automatically displaying the dependency graph in a first portion of a graphical user interface, wherein the dependency graph includes selectable nodes corresponding to the data items and lines connecting the selectable nodes, wherein each line represents a dependency relationship;
	receiving a selection of a selected node of the selectable nodes in the dependency graph; and 
	in response to receiving the selection, generating and automatically displaying a resource dependency toolbar associated with the selected node in a second portion of the graphical user interface, wherein the generating and automatically displaying comprises: 
	identifying, within the dependency graph, path data nodes having a direct or indirect relationship with the selected node, 
	wherein the resource dependency toolbar includes: 

		a leaf indicator representing a quantity of leaf nodes of the path data nodes, 	wherein the leaf nodes each have a child relationship to the selected node and do not 	have any child dependencies; and 
		an intermediary indicator representing a quantity of intermediary nodes of the 	path data nodes, wherein the intermediary nodes include: 
			path data nodes between the root nodes and the selected node, not 			including the root nodes or selected node;
			path data nodes between the leaf nodes and the selected node, not 			including the leaf nodes or selected node; and 
			the selected node, as long as the selected node is not a root node or leaf 			node; and 
	a selection indicator indicating that the selected node is currently selected, wherein the selection indicator is displayed at a position relative to the root indicator, the intermediary indicator, and the leaf indicator, the relative display position of the selection indicator is based at least in part on whether the selected node is a root node, an intermediary node, or a leaf node; 
	wherein the dependency graph and the resource dependency toolbar are displayed simultaneously in the graphical user interface, and are updated automatically based on one or more user selections of selectable nodes of the dependency graph.

Allowable Subject Matter

Claims 1-20 are allowed.

Claim 1:
The prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in Claim 1 when taken in the context of the claims as a whole, specific to a method for generating an interactive graphical user interface, comprising:
A method of generating an interactive graphical user interface and performed using one or more processors, the method comprising:
determining a dependency graph based at least in part on resource dependency information associated with data items, wherein the resource dependency information includes information representing a dependency relationship indicating parent or child relationships among the data items; automatically displaying the dependency graph in a first portion of a graphical user interface, wherein the dependency graph includes selectable nodes 
receiving a selection of a selected node of the selectable nodes in the dependency graph; and 
in response to receiving the selection, generating and automatically displaying a resource dependency toolbar associated with the selected node in a second portion of the graphical user interface, wherein the generating and automatically displaying comprises: 
identifying, within the dependency graph, path data nodes having a direct or indirect relationship with the selected node, 
wherein the resource dependency toolbar includes: 
a root indicator representing a quantity of root nodes of the path data nodes, wherein the root nodes each have a parent relationship to the selected node and do not depend on any other node; 
a leaf indicator representing a quantity of leaf nodes of the path data nodes, wherein the leaf nodes each have a child relationship to the selected node and do not have any child dependencies; and 
an intermediary indicator representing a quantity of intermediary nodes of the path data nodes, wherein the intermediary nodes include: 
path data nodes between the root nodes and the selected node, not including the root nodes or selected node;
path data nodes between the leaf nodes and the selected node, not including the leaf nodes or selected node; and 

a selection indicator indicating that the selected node is currently selected, wherein the selection indicator is displayed at a position relative to the root indicator, the intermediary indicator, and the leaf indicator, the relative display position of the selection indicator is based at least in part on whether the selected node is a root node, an intermediary node, or a leaf node; 
wherein the dependency graph and the resource dependency toolbar are displayed simultaneously in the graphical user interface, and are updated automatically based on one or more user selections of selectable nodes of the dependency graph.
	
Reason for allowance
	The prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in Claim 1 when taken in the context of the claims as a whole, specific to a method for generating an interactive graphical user interface.
	At best the prior arts of record, specifically Potter et al., (Pub. No.: US 20140074888 A1) discloses a method for a data analysis system for analyzing data object collections is provided. The data analysis system includes one or more graphical user interfaces comprising various interface elements that enable users to create visual queries. Kim et al., (Pub. No.: US 20180129401 Al) teaches a tree representation, provided simultaneously with the horizontal toolbar, includes nodes matching the elements included in the hierarchical path. Kakaraddi et al. (Pub. No.: US 20160110434 A1, Pub. Date: Apr. 21, 2016) teaches systems that compare two 
In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent Claim1 as a whole.
Thus, independent Claim 1 and Claim 18 are allowed over the prior arts of record.

Claims 2-17 and 19-20:
These claims are dependent upon Claim 1 and Claim 18 respectively, and are thus allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zelalem "Zee" Shalu/Examiner, Art Unit 2177                                                                                                                                                                                                        

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177